Exhibit 10.15

 

AMENDMENT NO. 1 TO

AMENDED AND RESTATED RETAINED SHARE AGREEMENT

AND

AMENDED AND RESTATED MANAGEMENT SUBSCRIPTION AGREEMENT

 

This AMENDMENT NO. 1 TO AMENDED AND RESTATED RETAINED SHARE AGREEMENT AND
AMENDED AND RESTATED MANAGEMENT SUBSCRIPTION AGREEMENT (this “Agreement”) is
entered into by and among Vertis Holdings, Inc., formerly known as Big Flower
Holdings Inc., a Delaware corporation (the “Company”), Thomas H. Lee Equity Fund
IV, L.P. (the “Sponsor”) and Donald E. Roland (the “Executive”), an employee and
shareholder of the Company.

 

WHEREAS, the Company, the Sponsor and the Executive are parties to that certain
Amended and Restated Retained Share Agreement and that certain Amended and
Restated Management Subscription Agreement, each dated as of August 31, 2003
(each, a “Retained Equity Agreement” and, collectively, the “Retained Equity
Agreements”);

 

WHEREAS, the Retained Equity Agreements provide that they may be amended only by
a written instrument signed by the Company, the Sponsor and the Executive; and

 

WHEREAS, the Company, the Sponsor and the Executive desire to enter into this
Agreement to amend the Retained Equity Agreements pursuant to and consistent
with the provisions of that certain letter agreement, entered into coincident
with this Agreement, between the Company, Vertis, Inc., which is a wholly-owned
subsidiary of the Company (the Company and Vertis, Inc., collectively “Vertis”),
and the Executive with respect to Executive’s transition to the position of
Non-Executive Chairman of the Board of Directors of Vertis, Inc. (the “Letter
Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
Executive’s forfeiture of all shares of restricted stock subject to that certain
Restricted Stock Agreement between the Company and the Executive dated effective
as of May 20, 2004, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Definitions. All capitalized terms used in this Agreement but not
otherwise defined herein shall have the meanings set forth in the Retained
Equity Agreements.

 

2.             Waiver of Call Right. The Retained Equity Agreements are hereby
amended by deleting, in their entirety, Article V and Article VI under each
Retained Equity Agreement.

 

3.             Extension of Tag-Along Rights. The Retained Equity Agreements are
hereby amended by deleting, in its entirety, Section 7.2 under each Retained
Equity Agreement.

 

4.             No Other Changes. Except as set forth in Sections 2 and 3 of this
Agreement, the Retained Equity Agreements shall not be amended by this Agreement
in any way and shall remain in full force and effect,

 

5.             Effective Time. This Agreement shall become effective at the same
time that the Letter Agreement becomes effective. For the avoidance of doubt, in
the event that the Executive shall revoke

 

--------------------------------------------------------------------------------


 

his execution of the Letter Agreement before it becomes effective, this
Agreement shall be null and void and the Retained Equity Agreements shall remain
in their original form without amendment.

 

6.            Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement,
regardless of the law that might be applied under Delaware’s principles of
conflicts of law.

 

7.            Descriptive Headings. The descriptive headings herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.

 

8.            Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed.

 

THE EXECUTIVE:

 

 

 

 

 

 

 

/s/ Donald E. Roland

 

4/10/2006

 

Donald E. Roland

Date

 

 

 

 

 

THE COMPANY:

 

 

 

Vertis Holdings, Inc.

 

 

 

 

 

By:

/s/ John V. Howard, Jr.

 

3/28/06

 

Name:

John V. Howard, Jr.

Date

 

Title:

Secretary

 

 

 

 

 

THE SPONSOR:

 

 

 

Thomas H. Lee Equity Fund IV, L.P.

 

 

 

 

 

By:

Anthony J. DiNovi

 

4/10/06

 

Name:

Anthony J. DiNovi

Date

 

Title:

 

 

 

2

--------------------------------------------------------------------------------